MEMORANDUM **
Appellant pled guilty to an indictment charging illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). On appeal, appellant argues that the district court erroneously failed to inform him that, were he to proceed to a jury trial, the government would be required to prove beyond a reasonable doubt that he was convicted of a prior offense. Appellant concedes that this argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). See also United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000).
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.